oor ee internal_revenue_service national_office technical_advice_memorandum third party contact none index no control no tam-114205-98 district_director taxpayer's name taxpayer's address taxpayer's identification_number years involved no conference held legend x issue whether retail sales of certain trucks stack movers by x are subject_to the tax imposed by sec_4051 revenue code of the internal conclusion retail sales of stack movers by x are not subject_to the tax imposed by sec_4051 exception to the definition of sec_48 a -1 d excise_tax regulations rather these vehicles are within the a highway vehicle provided by ii of the manufacturers and retailers facts x manufactures stack movers which are trucks designed to pick up large quantities of loose or baled hay on the farm and to transport the hay to other farms or storage facilities as well as roads and highways as well as on farm roads the stack mover travels on public the stack mover is to other areas on the farm district_director manufactured using a truck chassis that is stretched and reinforced to increase its weight-carrying capacity mover body is then attached to the chassis consists of steel beams hydraulic equipment to tilt the bed tractor equipment to move the hay on and off the stack mover the stack mover is operated by backing the stack mover near the hay to be loaded tilting the bed and loading the hay by means of a chain-driven tractor feed system the stack mover body and a stack the chassis is capable of normal highway speeds although in it and the length varies from the width of the stack mover is considered an agricultural_vehicle and the state of its manufacture and in several surrounding states permitting its use no vehicle tags are required unloaded is approximately feet feet state of intended use feet bears a weight of approximately big_number pounds size for semitrailers on interstate routes is feet in width to length because the stack mover exceeds these limits it requires special permits to transport loads on the highway in general to feet in the federal tandem axle weight limit is big_number pounds the stack mover is equipped with a rear tandem axle that to feet depending on the its loaded width is up to feet in height and a loaded stack mover is maximum legal the height of there are significant restrictions imposed by those states that allow stack movers to operate on their roads stack movers may only operate in daylight and when visibility is not limited by weather dust roads are slippery with special mirrors flags lights and monitoring equipment in order to travel on the state highway system they may not be operated when the in general stack movers must be equipped or smoke law and analysis sec_4051 imposes on the first_retail_sale of certain enumerated articles including in each case parts or accessories sold on or in connection therewith or with the sale thereof a tax of is sold chassis and bodies the enumerated articles include truck semitrailer percent of the amount for which the article sec_145_4051-1 of the temporary excise_tax regulations provides that a chassis or body is taxable under sec_4051 only if such chassis or body is sold for use as component of sec_48_4061_a_-1 which is an automobile truck truck trailer or semitrailer or a highway type tractor of the kind chiefly used in combination with a trailer or semitrailer a highway vehicle as defined in a sec_48_4061_a_-1 provides that the term highway olbk district_director vehicle means any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48 a -1 d sec_48_4061_a_-1 ii provides that a self- it is propelled vehicle or a trailer or semitrailer is not a highway vehicle if a specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or operation similar to any one of the foregoing enumerated operations and b if by reason of such special design the use of such vehicle to transport such load over the public highways is substantially limited or substantially impaired for purposes of applying the rule_of travel at regular highway speeds requires a special permit for is overweight overheight or overwidth for regular highway use highway use and any other relevant considerations b account may be taken of whether the vehicle may sec_48 a -1 e i provides that with respect to a vehicle which would otherwise be treated as a the sale of taxable chassis or body enumerated in imposed under sec_4061 apply to such sale if the vehicle considered as unit meaning of sec_48_4061_a_-1 the predecessor to is not considered to be a highway vehicle within the sec_4051 shall not a completed sec_48_4061_a_-1 the tax since the stack mover is designed in part to transport hay over the public highways it meets the threshold test of taxability established by sec_48_4061_a_-1 of the regulations even though it farm the question is then whether for purposes of the exception from tax provided by sec_48 a -1 d ii stack mover is of transporting hay other than over the highway and to transport hay over the highway is substantially limited or impaired by reason of such special design specially designed for the primary function is also designed to be used on the the its use the body of the stack mover is an integrated system designed for the loading unloading and transporting of loose or baled hay on the farm d primary function of transporting hay other than over the highway ii a the stack mover is specially designed for the for purposes of sec_48 a - thus the special design of the stack mover that permits it to load and unload loose and baled hay and to carry excessive weight also results in capability to transport hay over the highway a vehicle that is substantially limited in its in all states it district_director because of these design features in those is both overheight overlength and overweight is considered to be overwidth for highway use and in many if not most states it many states will not allow stack movers to operate on their highway systems states that do allow its operation a special permit is required to operate the stack mover over the highway the special permit is also required because excessive weight in excess of the big_number pound tandem axle limit stack mover the special design of the stack mover substantially limits or impairs its usage as an over-the-road transporter of hay is normally transported on the sec_48_4061_a_-1 ii b for purposes of thus caveats a copy of this technical_advice_memorandum is to be given to the taxpayer used or cited as precedent sec_6110 provides that it may not be - end - oy
